11TH COURT OF APPEALS
                                            EASTLAND, TEXAS
                                              JUDGMENT

Luis Alberto Sigala,                                  * From the County Court at Law
                                                        No. 2 of Midland County,
                                                        Trial Court No. 133,572.

Vs. No. 11-11-00357-CR                                * February 21, 2013

State of Texas,                                       * Memorandum Opinion by Wright, C.J.
                                                        (Panel consists of: Wright, C.J.,
                                                        McCall, J., and Willson, J.)


        This court has inspected the record in this cause and concludes that there is no error in
the judgment below. Therefore, in accordance with this court’s opinion, the judgment of the
trial court is in all things affirmed.